     Case: 1:12-cv-09672 Document #: 464 Filed: 07/07/20 Page 1 of 2 PageID #:7477




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BRIAN LUCAS, JOE EAGLE, MICHAEL KEYS,
ANTWOIN HUNT and JAMES ZOLLICOFFER
on behalf of themselves and similarly situated
laborers,

                      Plaintiffs,                       Case No. 12 C 9672

v.                                                      Judge Tharp

VEE PAK, INC., STAFFING NETWORK
HOLDINGS LLC, PERSONNEL STAFFING
GROUP, LLC d/b/a MOST VALUABLE
PERSONNEL d/b/a MVP and ALTERNATIVE
STAFFING, INC. d/b/a ASI,

                      Defendants.



                                                ORDER

        This matter coming before the Court on Plaintiffs’ Motion To Enforce Subpoena On

Third-Party Witness Adrianna Armendariz, the Court orders as follows:

        1.     Plaintiffs’ motion is granted.

        2.     The Court finds that on June 8, 2020, Plaintiffs properly served Adrianna

Armendariz with a deposition subpoena requiring her to appear for a deposition on July 2, 2020

at 9:30 am. The Court further finds that Ms. Armendariz did not appear for the deposition as

required.

        3.     Rule 45 of the Federal Rules of Civil Procedure empowers the Court to enforce

subpoenas served on witnesses who have information relevant to pending matters.

        4.     The Court orders Adrianna Armendariz to appear at Lexitas, 180 N. LaSalle St.,

Suite 2800, Chicago, IL 60601 on July 23, 2020 at 9:30 a.m., or an alternative agreed date on or
   Case: 1:12-cv-09672 Document #: 464 Filed: 07/07/20 Page 2 of 2 PageID #:7478




before July 31, 2020, to sit for her deposition. All participants will appear for the deposition

remotely.

       5.      If Adrianna Armendariz does not appear for her deposition without good cause,

the Court will issue a Rule to Show Cause why Ms. Armendariz should not be held in contempt

of court.

       6.      Plaintiffs are instructed to serve Ms. Armendariz with this order by certified mail

and via process server.



       ENTERED:




 Date: July 7, 2020                                          John J. Tharp, Jr.
                                                             United States District Judge
